Citation Nr: 1629275	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Veteran testified at a March 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's left shoulder disability is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Here, the disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Analysis

The Veteran seeks entitlement to service connection for left shoulder disability.  He currently has diagnoses of arthritis of the left shoulder with multiple episodes of instability.  See April 2016 Private Medical Records.  Imaging of the left shoulder has also shown degenerative or traumatic arthritis.  See April 2013 VA Examination. Service treatment records indicate that the Veteran was treated for a left shoulder injury between November 1980 and January 1981.  The remaining issue is whether the Veteran's current left shoulder disability is etiologically related to his active duty service.

The Board initially notes that arthritis is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, left shoulder arthritis was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting evidence as to whether the Veteran's left shoulder disability is etiologically related to service.  In an April 2014 VA examination, the examiner noted that the Veteran reported that he had dislocated his shoulder multiple times, but could not pinpoint when it first occurred.  The examiner also noted service treatment records reflecting treatment for a left shoulder injury.  The Veteran was diagnosed with bilateral osteoarthritis of the AC and glenohumeral shoulder joints.  The examiner determined that the left shoulder disability was less likely than not related to active duty service, opining that the in-service treatment records reflected a soft tissue injury that did not represent the impact required to induce a chronic condition.  The examiner further noted that many years passed after service before the Veteran sought treatment for his left shoulder pain.  The examiner opined that both shoulders also showed similar amounts of arthritis in both shoulders.

In favor of the Veteran's claim is an April 2016 private medical record reflecting an examination by an arthroscopy and shoulder surgery physician to determine the etiology of the left shoulder disability.  The physician diagnosed the Veteran with multiple episodes of left shoulder instability with posttraumatic glenohumeral joint degenerative changes, secondary to instability, with acromioclavicular joint hypertrophic changes creating medial outlet stenosis, rotator cuff weakness, and a possible tear.  The physician opined that it was within reasonable medical probability that the initial in-service injury consisted of a shoulder dislocation, and such a dislocation can cause posttraumatic degenerative changes.  The physician concluded that the radiographic changes of the left shoulder, and current symptoms, were all related to the in-service injury.

In his February 1981 separation report, the Veteran did note dislocating his left shoulder in service.  During his March 2016 hearing testimony, he also reported continuing and worsening left shoulder pain since service.  He is competent to report his observable symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds the contrasting medical opinions to be of equal probative value regarding the etiology of the Veteran's left shoulder disability.  Therefore, as the evidence of record is in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


